
	
		I
		112th CONGRESS
		2d Session
		H. R. 6400
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants to States for the purpose of assisting the States in operating an RDOCS
		  program in order to provide for the increased availability of primary health
		  care services in health professional shortage areas.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Doctors of Our Country
			 through Scholarships Act of 2012 or the
			 RDOCS Act of 2012.
		2.FindingsThe Congress finds the following:
			(1)Due to an aging
			 population, the retirement of a generation of physicians, and 30,000,000 newly
			 insured under the Patient Protection and Affordable Care Act (Public Law
			 110–148), the United States is expected to experience an acute physician
			 workforce shortage in the coming decades, particularly in primary care. If
			 unaddressed, this shortage will compromise the health of the population as well
			 as the ability of the United States to remain competitive in the world.
			(2)By 2020, the
			 shortage of primary care doctors is expected to reach 45,000.
			(3)The shortage will
			 disproportionately impact rural communities and underserved urban
			 communities.
			(4)The Reserve
			 Officers’ Training Corps (ROTC) model of education and training is a respected
			 and effective way of meeting the Nation’s need for educated and trained
			 officers in the United States Armed Forces, and can be applied to solving the
			 Nation’s primary care shortage.
			(5)There are 10
			 applicants for each National Health Service Corps scholarship awarded,
			 indicating the unmet demand for medical scholarships.
			3.Grants to States
			 for Restoring the Doctors of Our Country through Scholarships (RDOCS)
			 programsSubpart III of part D
			 of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is
			 amended by adding at the end the following:
			
				338N.Grants to
				States for scholarship programs
					(a)Grants to
				States
						(1)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall make grants to States for
				the purpose of assisting the States in operating a program described in
				paragraph (2) (referred to in this section as an RDOCS program) in
				order to provide for the increased availability of primary health care services
				in health professional shortage areas.
						(2)ApplicationsTo
				seek a grant under this section, a State shall submit an application in such
				form, in such manner, and containing such agreements, assurances, and
				information as the Secretary determines to be necessary to carry out this
				section.
						(b)Scholarship
				program describedAn RDOCS program is a program of entering into
				contracts between the State involved and an RDOCS scholar under which—
						(1)the State involved
				agrees—
							(A)to pay all tuition
				and costs for the RDOCS scholar’s undergraduate medical education, to the
				participating undergraduate medical program, for a period of study not
				exceeding 48 consecutive months; and
							(B)to pay, during
				such period, a cost-of-living stipend, in an amount to be determined by the
				Secretary, to the RDOCS scholar; and
							(2)the RDOCS scholar
				agrees—
							(A)to be admitted
				into and maintain enrollment in a participating undergraduate medical program
				in the RDOCS scholar’s State of residence (or if such State of residence
				operates no such program, in a participating undergraduate medical program in a
				State within an associated region);
							(B)when enrolled in
				such program, to maintain a minimum level (to be determined by the Secretary)
				of academic standing;
							(C)to complete an
				accredited residency training program in a primary care specialty;
							(D)to become licensed
				to practice medicine in the applicant’s State of residence;
							(E)to receive and
				maintain board certification in a primary care speciality; and
							(F)to complete a
				5-year post-graduate period of service in a health professional shortage
				area.
							(c)Priority in
				awarding scholarshipsIn selecting RDOCS scholars and awarding
				scholarship contracts described in subsection (b), the State involved shall
				give preference to applicants who are enrolled in—
						(1)an accelerated
				track family-medicine program; or
						(2)a program that
				includes clinical training in rural or underserved urban communities.
						(d)Direct
				administration by State agencyThe RDOCS program of any State
				receiving a grant under this section shall be administered directly by a State
				agency.
					(e)Requirement of
				matching funds
						(1)In
				generalAny State receiving a grant under this section shall,
				with respect to the costs of making payments on behalf of individuals under
				scholarship contracts described in subsection (b), make available (directly or
				through donations from public or private entities) non-Federal contributions in
				cash toward such costs in an amount equal to not less than $1 for each $9 of
				Federal funds provided through the grant.
						(2)Determination of
				amount of non-federal contributionIn determining the amount of
				non-Federal contributions in cash that a State has provided pursuant to
				paragraph (1)—
							(A)any amounts
				provided to the State by the Federal Government shall not be included;
				and
							(B)any amounts
				expended by the State as administrative funds to operate its RDOCS program may,
				at the State’s discretion, be included.
							(f)Coordination
				with Federal program
						(1)Assignments for
				health professional shortage areas under federal programAny
				State receiving a grant under this section shall, in carrying out its RDOCS
				program, assign RDOCS officers participating in the program only to public and
				nonprofit private entities located in and providing health services in health
				professional shortage areas.
						(2)Remedies for
				breach of contractsThe
				Secretary may not make a grant under subsection (a) unless the State involved
				agrees that the scholarship contracts provided by the State pursuant to
				subsection (b) will provide remedies for any breach of the contracts by the
				RDOCS scholars and RDOCS officers involved.
						(3)Limitation
				regarding contract inducementsAny State receiving a grant under
				this section shall ensure that contracts between the State and RDOCS scholars
				under this section do not include any terms more favorable to the RDOCS
				scholars than the most favorable terms which the Secretary is authorized to
				provide in contracts under the National Health Service Corps Scholarship
				Program under section 338A, including terms regarding the availability of
				remedies for any breach of the contracts by the health professionals
				involved.
						(g)Restrictions on
				use of fundsAny State receiving a grant under this section shall
				not expend the grant funds for any purpose other than making payments on behalf
				of or to RDOCS scholars under contracts entered into pursuant to this
				section.
					(h)Reports by
				StatesAny State receiving a grant under this section shall
				submit to the Secretary—
						(1)a report on the
				State’s RDOCS program not later than January 10 of each fiscal year immediately
				following any fiscal year for which the State has received such a grant;
				and
						(2)such other reports
				regarding the State’s RDOCS program, as are determined to be appropriate by the
				Secretary.
						(i)Reports by
				SecretaryThe Secretary shall report annually to the relevant
				committees on the physician workforce in the United States, and shall include
				in each such report—
						(1)data on the
				physician shortage, if any, disaggregated by State and region; and
						(2)a gap analysis of
				the primary care practitioners needed in each State and region, and 5- and
				10-year estimates of the funding needed to close the gap through the RDOCS
				program.
						(j)Noncompliance
						(1)In
				generalThe Secretary may not make payments under this section to
				a State for any fiscal year subsequent to the first fiscal year of such
				payments unless the Secretary determines that, for the immediately preceding
				fiscal year, the State has complied with each of the agreements made by the
				State under this section.
						(2)Reduction in
				grant relative to number of breached contracts
							(A)Determination of
				number of breached contractsBefore making a grant under this
				section to a State for a fiscal year, the Secretary shall determine the number
				of contracts provided pursuant to the State’s RDOCS program with respect to
				which there has been an initial breach by the RDOCS scholars or officers
				involved during the fiscal year preceding the fiscal year for which the State
				is applying to receive the grant.
							(B)Reduction of
				grantsSubject to paragraph (3), in the case of a State with 1 or
				more initial breaches for purposes of subparagraph (A), the Secretary shall
				reduce the amount of a grant under this section to the State for the fiscal
				year involved by an amount equal to the sum of—
								(i)the expenditures
				of Federal funds made regarding the contracts involved; and
								(ii)an amount
				representing interest on the amount of such expenditures, determined with
				respect to each contract on the basis of the maximum legal rate prevailing for
				loans made during the time amounts were paid under the contract, as determined
				by the Treasurer of the United States.
								(3)Waiver regarding
				reduction in grantThe Secretary may waive the requirement of
				paragraph (2)(B) with respect to the initial breach of a contract if the
				Secretary determines that such breach by the RDOCS scholar or officer involved
				was attributable solely to the professional having a serious illness.
						(k)DefinitionsFor the purposes of this section:
						(1)Accelerated
				track family-medicine programThe term accelerated track
				family-medicine program refers to an appropriately accredited,
				integrated course of study in which a candidate can complete undergraduate
				medical education and graduate medical education in 6 years.
						(2)Associated
				regionThe term associated region refers to—
							(A)the area
				encompassing the boundaries of Washington, Wyoming, Alaska, Montana, and
				Idaho;
							(B)the area
				encompassing the boundaries of Maine, New Hampshire, Massachusetts, Rhode
				Island, Connecticut, and Vermont;
							(C)the area
				encompassing the boundaries of Delaware and Pennsylvania; or
							(D)the area
				encompassing the boundaries of Maryland, the District of Columbia, and
				Virginia.
							(3)Board
				certificationThe term
				board certification means a certification to practice medicine in
				a specialty, by an appropriate medical specialty board.
						(4)Health
				professional shortage areaThe term health professional
				shortage area means a health professional shortage area designated under
				section 332.
						(5)Participating
				undergraduate medical programThe term participating
				undergraduate medical program means an allopathic or osteopathic
				undergraduate medical program operated by a State.
						(6)Primary care
				specialtyThe term primary care specialty means
				pediatrics, family medicine, or general internal medicine.
						(7)RDOCS
				officerThe term RDOCS officer means an RDOCS
				program participant who has completed undergraduate medical training, but has
				not yet fulfilled the remaining requirements of his or her scholarship contract
				under subsection (b).
						(8)RDOCS
				scholarThe term RDOCS scholar means an individual
				participating in an RDOCS program pursuant to a scholarship contract under
				subsection (b), who has not yet completed undergraduate medical
				education.
						(9)Relevant
				committeesThe term relevant committees means the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives.
						(10)StateThe
				term State means each of the 50 States and the District of
				Columbia.
						(l)Authorization of
				appropriations
						(1)In
				generalFor carrying out this section, there is authorized to be
				appropriated $200,000,000 for each of fiscal year 2013 through 2016.
						(2)AvailabilityAmounts
				appropriated under paragraph (1) shall remain available until
				expended.
						.
		
